Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by applicant on October 02, 2019.
Claims 1-7 are currently pending and have been examined. 
Claims 1 and 7 have been amended.
This action is made NON-FINAL in response to the Request for Continued Examination received on April 05, 2022.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018188825, filed on October 04, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 02, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
With respect to Applicant’s amendments and remarks filed on April 05, 2022; Applicant’s Arguments/Remarks have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the claim rejections of claims 1-5 and 7 under 35 U.S.C. § 103, applicant has amended the independent claims 1 and 7 and these amendments have changed the scope of the original claims and the Office has supplied new grounds for rejection attached below in the Non-Final Office Action and therefore the prior arguments are considered moot. Therefore, the Office's respectfully disagrees with applicant’s arguments. However, since the Office is using the same prior art, the Office will address all remarks that remain relevant.
Applicant states:
Independent claims 1 and 7 have been amended as shown hereinabove. For at least the following reasons Evanitsky and Ghaddar, alone or in combination, do not teach or suggest each and every element of amended independent claims 1 and 7. In particular, the cited references do not teach or suggest "search the route to the destination using the transportation means and select a transportation means for the each section based on the set priority for the transportation means, wherein a recommended route is defined for each section based on the selected transportation means; connect each recommended route, defined by the selected transportation means, for each section forming a final recommended route from a departure place to the destination; and provide, to a user via the communication device, a route information specifying the final recommended route," as recited in amended independent claims 1 and 7.
However, the Office respectfully disagrees. It remains the Office’s stance that the cited prior art below teaches/discloses the newly added claimed limitations. Evanitsky states “wherein a recommended route is defined for each section based on the selected transportation means; connect each recommended route, defined by the selected transportation means, for each section forming a final recommended route from a departure place to the destination; and provide, to a user via the communication device, a route information specifying the final recommended route” in paragraphs [0026] and [0027]. Ghaddar states “search the route to the destination using the transportation means and select a transportation means for the each section based on the set priority for the transportation means” in paragraphs [0071] and [0073]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ghaddar into the invention of Evanitsky to not only include route search functions as Evanitsky discloses but also include priority setting as taught by Ghaddar, with a motivation of creating a more efficient system that can search for routes based on different priorities of transportation means. Additionally, the claimed invention is merely a combination of known elements of route search and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable. 
It is the Office' s stance that all applicant arguments have been considered.
Non-Final Office Action
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evanitsky (US20100268450), in view of Ghaddar et al. (US20180211337), hereinafter Ghaddar.
Regarding claim 1:
While Evanitsky discloses:
A route search device comprising; (see at least [0014] and [0032])
an electronic control unit comprising a central processing unit and a memory, wherein the electronic control unit is configured to; (see at least [0032])
receive, through a communication device from an information terminal, a route search request; (see at least [0032])
set a priority in selecting a transportation means used for moving in a section of a route defined by one or more sections from a plurality of kinds of the transportation means for each section included in the route when searching a route to a destination based on the route search request; (see at least [0026] and [0027])
wherein a recommended route is defined for each section based on the selected transportation means; (see at least [0026] and [0027])
connect each recommended route, defined by the selected transportation means, for each section forming a final recommended route from a departure place to the destination; (see at least [0026] and [0027])
provide, to a user via the communication device, a route information specifying the final recommended route; (see at least [0026])
 wherein setting the priority of corresponding transportation means is based on the route search request comprising at least one of an attribute of a start point and an attribute of an end point for each section included in the route; (see at least [0026] and [0027])
Evanitsky does not specifically state priority setting, however, Ghaddar teaches:
search the route to the destination using the transportation means and select a transportation means for the each section based on the set priority for the transportation means; (see at least [0071] and [0073])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ghaddar into the invention of Evanitsky to not only include route search functions as Evanitsky discloses but also include priority setting as taught by Ghaddar, with a motivation of creating a more efficient system that can search for routes based on different priorities of transportation means. Additionally, the claimed invention is merely a combination of known elements of route search and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 7:
Evanitsky discloses:
A non-transitory computer-readable medium storing a program, when executed, causes a computer comprising a central processing unit and a memory to; (see at least [0032])
With respect to the remainder of claim 7, all limitations excluding the claim limitation listed above have been analyzed in view of the device of claim 1 and it has been determined that claim 7 does not teach or define any other new limitations beyond those recited in the device of claim 1 apart from the above excluded limitation, therefore, claim 7 is also rejected over the same rationale as claim 1 and the additional addressed limitation.
Regarding claim 2:
While Evanitsky discloses:
set a change point at which the transportation means is changed; (see at least [0030])
Evanitsky does not specifically state changing transportation priority, however, Ghaddar teaches:
the electronic control unit is configured to wherein the priority setting portion sets set the priority for each section where a distance between a departure place and a destination is divided at each change point; (see at least [0071] and [0073])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ghaddar into the invention of Evanitsky to not only include route search functions as Evanitsky discloses but also changing transportation priority as taught by Ghaddar, with a motivation of creating a more efficient system that saves time and gives the best option for each section. Additionally, the claimed invention is merely a combination of known elements of route search and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 3:
While Evanitsky discloses of a navigation system, Evanitsky does not specifically state priority setting, however, Ghaddar teaches:
wherein the priority is set based on characteristics of area included in the section of the route; (see at least [0071] and [0073])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ghaddar into the invention of Evanitsky to not only include route search functions as Evanitsky discloses but also include priority setting as taught by Ghaddar, with a motivation of creating a more efficient system that can search for routes based on different priorities of transportation means. Additionally, the claimed invention is merely a combination of known elements of route search and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 4:
While Evanitsky discloses the primary functions of the route search device, Evanitsky does not specifically state priority setting, however, Ghaddar teaches:
provide a user with the route searched, and set the priority based on user characteristics of the user; (see at least [0016] and [0077])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ghaddar into the invention of Evanitsky to not only include route search functions as Evanitsky discloses but also include priority setting as taught by Ghaddar, with a motivation of creating a more efficient system that can search for routes based on different priorities of transportation means. Additionally, the claimed invention is merely a combination of known elements of route search and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 5:
While Evanitsky discloses the primary functions of the route search device, Evanitsky does not specifically state priority setting, however, Ghaddar teaches:
wherein the electronic control unit is further configured lower the priority of walking as the transportation means in a section of the route with a start point as a home compared to a section of the route with a start point as a getting-off station or a parking lot; (see at least [0071] and [0073])
It is the Office's stance that choosing between walking and driving or choosing between home and parking lots, without any explanation of any well-known benefit or a new and unexpected result of choosing other variations is a mere design choice. Priority settings are well known and priority setting based on location is also known; further by differentiating the claimed subject matter by an art known feature without reciting a new and unexpected result would be an obvious design choice and involves only routine skill in the art. Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of choosing any starting point with walking priority would have been obvious and the design choice would have produced predictable results.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ghaddar into the invention of Evanitsky to not only include route search functions as Evanitsky discloses but also include priority setting as taught by Ghaddar, with a motivation of creating a more efficient system that can search for routes based on different priorities of transportation means. Additionally, the claimed invention is merely a combination of known elements of route search and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.	
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also must comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a). This claim is allowable due to the specific limitation terms “first upper limit” and “second upper limit”. It is deemed to be something unique to this application where walking is chosen even when you do not necessarily want to walk.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Hori et al. (US20190128682) discloses a route guidance system that is able to search for one or more routes from a departure point to a destination by utilizing a multimodal transportation system for finding the route that takes the least amount of time.
Shimazaki et al. (US9696168) discloses a route search device that gives accurate time feedback on each route while traversing through a traffic network.
Park et al. (KR20160092660) discloses of a device and method for generating paths.
Nomura (JP5092819) discloses of an apparatus that calculates distances between departing places and destinations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Divya A Patel whose telephone number is (571)272-6095. The examiner can normally be reached Monday-Thursday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIVYA A PATEL/               Examiner, Art Unit 3669    

/JESS WHITTINGTON/               Examiner, Art Unit 3669